Citation Nr: 0735923	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in December 
1971, with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  Credible testimony has been presented showing that the 
veteran spent a single day in the Republic of Vietnam.

2.  The veteran was treated for prostate cancer; which 
manifested to a compensable level.


CONCLUSION OF LAW

Criteria for service connection for prostate cancer have been 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

The medical evidence shows that the veteran was treated for a 
prostatic adenocarcinoma in 2002.

As such, the critical issue is whether the veteran was ever 
present in the Republic of Vietnam between 1962 and 1975.

To this extent, the veteran stated that he was present in the 
Republic of Vietnam for a single day in July 1971 when he 
helped deliver a C-47 from Osan AFB in Korea to Tan Son Nhut 
AFB in Vietnam.  It is noted that the veteran has submitted 
several statements throughout the course of his appeal which 
consistently relate the account of his ferrying a C-47 into 
Vietnam.

In adjudicating these claims, the Board must assess both the 
competence of the veteran to testify to a particular matter, 
and his credibility in doing so. See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006).  The Washington Court held that the 
veteran was competent to testify to factual matters of which 
he had first-hand knowledge and, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), noted that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

In this case, the veteran is competent to report that he 
landed in Vietnam, as he would clearly have first-hand 
knowledge of landing a plane in Vietnam.  As such, the 
inquiry hinges on the credibility of the veteran's 
statements.

In this case, the veteran honorably served his country for 
more than 20 years in the United States Air Force, retiring 
as a Lieutenant Colonel.  During service, he was awarded, 
among other decorations, the Air Medal in recognition of his 
successful accomplishment of significant reconnaissance 
missions in a flight crew under extremely hazardous 
conditions; he has also received several Air Force 
Commendation medals.  The veteran's credibility is further 
enhanced by the fact that he has consistently related his 
account of landing a C-47 at Tan Son Nhut AFB in July 1971, 
and has not attempted to embellish his account in any way, 
such as by expanding the dates he was in Vietnam or by 
reporting more extensive herbicide exposure.  

Furthermore, the veteran's personnel file and his claims file 
are void of any infractions that would in impugn his 
credibility.  The veteran was clearly well-regarded in the 
military and was frequently recommended for early promotion.  
Additionally, the veteran's personnel records from June 1970 
to March 1971 indicate that he was responsible for classified 
reconnaissance missions of extreme sensitivity; the veteran 
was also in charge of supervising associated flight 
activities and directing the overall airborne mission, 
including acting as chief navigator when required, which is 
consistent with the veteran helping to navigate a C-47 
aircraft to Tan Son Nhut AFB.  

Thus, the veteran was trusted with classified materials, and 
he was in such a position that it would be consistent with 
him making a flight into Vietnam.  As such, the evidence of 
record supports the veteran's credibility and it is therefore 
accepted that the veteran did in fact set foot in Vietnam in 
1971.

As set out above, the veteran has been diagnosed as having a 
disease for which presumptive service connection is 
available, and because the Board finds that he served in the 
Republic of Vietnam, he has an in-service injury, i.e., in-
service exposure to herbicides.  Accordingly, the inquiry 
shifts to whether the veteran's prostate cancer is manifest 
to a compensable degree.  A biopsy in 2002 showed the 
presence of Gleason 6 cancer, which warrants at least a 
minimal compensable rating.  As such, service connection is 
warranted for prostate cancer.

As the Board granted service connection for prostate cancer, 
representing a complete grant of the benefit sought on 
appeal, no discussion of VA's duties to notify and assist is 
required.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


ORDER

Service connection for prostate cancer is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


